PROPERTY OPTION AGREEMENT

THIS AGREEMENT made as of October 8, 2007.

BETWEEN:

UNIVERSAL RESOURCES LTD.

(hereafter referred to as "Universal Resources")

AND:

VICTORY EAGLE RESOURCES CORP.

(hereafter referred to as "Victory Eagle")

WHEREAS:

A. Universal Resources owns a 100% Interest (defined below) in certain mining
properties known as the Universal Property (the "Property") located in the
Province of British Columbia, Canada as more particularly described in Schedule
"A" hereto;

B. Universal Resources has agreed to grant to Victory Eagle the exclusive right
and option to acquire all of Universal Resources's Interest in and to the
Property on the terms and conditions hereinafter set forth.

C. Victory Eagle will have the exclusive option to acquire, subject to the
reservation of a royalty by Universal Resources and the covenant by Victory
Eagle to pay a production bonus, all of Universal Resources's Interest in the
Property on the terms and conditions hereinafter set forth.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and agreements herein contained the parties hereto mutually agree as
follows:

 1. DEFINITIONS

    For the purposes of this Agreement:
    
    "Affiliate" means a corporation which is (i) a subsidiary of a party hereto,
    (ii) a subsidiary of a corporation of which a party hereto is a subsidiary
    or (iii) controlled by the same corporation or person as a party hereto
    (where "controlled" means that more than 50% of the votes that may be cast
    to elect directors of the corporation are held, other than by way of
    security only, by or for the benefit of that corporation or person, and the
    votes attached to those securities are sufficient, if exercised, to elect a
    majority of the directors of the corporation);
    
    "Business Day" means, for any obligation to be performed in Canada, any day
    (other than a Saturday or Sunday) on which banks in Vancouver, British
    Columbia;
    
    Page 1
    ___________________________________________________________
    
    　
    
    "Commencement of Commercial Production" means
    
    if a Mill is located on the Property, the last day of a period of 40
    consecutive days in which, for not less than 30 days, such concentrator
    processed ore from the Property at 70% of its nameplate concentrating
    capacity,
    
    if no Mill is located on the Property, the first day on which direct
    shipping ore has been shipped from the Property for the purpose of earning
    revenues, or
    
    if the commencement of commercial production or the completion date of the
    mine, as described in any project financing arrangements, is fulfilled under
    such project financing arrangements before the dates described in (i) and
    (ii) above, the day on which such fulfillment occurs,
    
    but no period of time during which ore or concentrate is shipped from the
    Property for testing purposes, shall be taken into account in determining
    the date of Commencement of Commercial Production;
    
    "Effective Date" means October 8, 2007;
    
    "Expenditures" means all items of outlay and expense whatsoever, direct or
    indirect, with respect to Mining Operations, recorded by Victory Eagle in
    accordance with this Agreement, and includes, without duplication, Victory
    Eagle's Fee. Without limiting generality, the following categories of
    Expenditures shall have the following meanings:
    
    "Construction Expenditures" means those Expenditures recorded after a
    production decision and before the completion date of the mine;
    
    "Exploration Expenditures" means those Expenditures recorded during the
    exploration period prior to a decision having been made to put the Property
    into production by building a mine; and
    
    "Operating Expenditures" means those Expenditures recorded after the
    completion date of the mine;
    
    "Interest" means the undivided beneficial interest of Universal Resources in
    the Property, which beneficial interest is subject to the charges
    contemplated in Section 6.2(d);
    
    "Mill" means any crusher, concentrator and other processing facilities to be
    constructed on or in proximity to the Property and used for the processing
    of production from the Property, whether or not in conjunction with or after
    production from any other mineral property;
    
    "Mining Operations" means every kind of work done by Victory Eagle on or in
    respect of the Property including, without limiting generality,
    investigating, prospecting, exploring, developing, property maintenance,
    preparing reports, estimates and studies, designing, equipping, improving,
    surveying, construction and mining, milling, concentrating, rehabilitation,
    reclamation, and environmental protection;
    
    Page 2
    ___________________________________________________________
    
    　
    
    "NSR Royalty" means the royalty to be paid by Victory Eagle to Universal
    Resources in accordance with the terms of this Agreement;
    
    "Option" means the sole and exclusive right and option granted by Universal
    Resources to Victory Eagle to acquire, subject to Universal Resources's NSR
    Royalty which is hereby reserved, an undivided 100% right, title and
    Interest in and to the Property pursuant to this Agreement;
    
    "Shares" means the voting common shares in the capital of Victory Eagle as
    presently constituted; and

 2. OPTION GRANT

    Universal Resources hereby gives and grants to Victory Eagle the Option in
    accordance with the terms of this Agreement.
    
    In order for Victory Eagle to acquire, subject to Universal Resources's NSR
    Royalty, an undivided 100% Interest in the Property, it must:
    
    within 30 days of the Effective Date issue to Universal Resources 45,000
    Shares ; and
    
    incur the Expenditures (or make cash payments to Universal Resources for any
    shortfall), in the following amounts and on or before the following dates:
    
    US$25,000 on or before April 1, 2007; and
    
    An additional US$50,000 on or October 1, 2008.
    
    Victory Eagle must have fulfilled all of the conditions in Section 2.2 and
    have exercised the Option by October 1, 2008, after which date the Option
    will expire.
    
    Provided Victory Eagle has complied with Section 2.2 hereof, the Option will
    have been exercised without any further action on the part of Victory Eagle
    and Victory Eagle shall have acquired, subject to Universal Resources's NSR
    Royalty, Universal Resources's Interest in the Property, and Universal
    Resources will promptly execute and deliver all such documents and to do all
    such things as may be required to transfer its Interest in the Property to
    Victory Eagle or its designated nominee. Victory Eagle consents to Universal
    Resources registering the NSR Royalty against title to the Property in the
    Mining Registry of British Columbia upon such transfer.
    
    Page 3
    ___________________________________________________________
    
    　
    
    For the purposes of Sections 2.2(a), and 3.1:
    
    Universal Resources must give notice to Victory Eagle of its election, where
    applicable, to take payment in cash or in Shares, as the case may be, and,
    if applicable, the name of the nominee in which the Shares should be
    registered, on or before the fifth Business Day after the date on which the
    payment required under such paragraph becomes due, and if Universal
    Resources does not give Victory Eagle such notice within such time period
    then Universal Resources will have been deemed to have elected to receive
    the payment in cash;
    
    the value of each Share (if any) to be issued shall be equal to the weighted
    average trading price of the Shares on the Over-the Counter Bulletin Board (
    the "OTCBB")or the TSX Venture Exchange (the "TSXV"), as the case may be,
    for the five trading days prior to the date on which the payment required
    under such paragraph becomes due, such weighted average trading price to be
    determined by dividing the aggregate number of Shares traded on the OTCBB or
    the TSXV, as the case may be, for the five days prior to the date on which
    the determination is being made by the aggregate value of Shares traded on
    the TSXV or the OTCBB during such five day period;
    
    Victory Eagle shall issue certificates representing the Shares (if any) as
    soon as practicable after receiving notice from Universal Resources of its
    election to receive Shares, and in any event within five Business Days of
    receipt of such election.

    Notwithstanding anything to the contrary in this Agreement, the obligations
    described in Sections 2.2(a) and 3.1 shall remain obligations of Victory
    Eagle throughout the term of this Agreement.

    ADDITIONAL PAYMENT
    
    

    In addition to the payment obligations described in Article 2 above that
    Victory Eagle must make in order to exercise the Option, on the six month
    anniversary of the Commencement of Commercial Production on the Property,
    Victory Eagle will be obligated to pay to Universal Resources US$20,000 in
    cash or in Shares, at the election of Universal Resources in its sole
    discretion.

    

TECHNICAL COMMITTEE

Universal Resources and Victory Eagle shall form a technical committee with
respect to the Property, such technical committee to consist of one member from
Victory Eagle and one member from Universal Resources.

The technical committee shall meet at least once per year, with the first
meeting of the technical committee to be held no later than April 1, 2007. At
each meeting of the technical committee, Victory Eagle will provide to Universal
Resources evidence of and the results from the Expenditures made by Victory
Eagle as of the date of the Meeting.

Page 4
___________________________________________________________

　

NET SMELTER ROYALTY

Upon the Commencement of Commercial Production on the Property, Victory Eagle
will be obligated to pay to Universal Resources the NSR Royalty in accordance
with Schedule "B" hereto.

REPRESENTATIONS AND WARRANTIES

Each of Universal Resources and Victory Eagle hereby represent and warrant to
the other that as at the date hereof:

it has full power, capacity and authority to carry on its business and to enter
into and perform its obligations under this Agreement and any agreement or
instrument referred to or contemplated by this Agreement and this Agreement is
legally binding upon it and is enforceable in accordance with its terms;

neither the execution and delivery of this Agreement nor any of the agreements
referred to herein or contemplated hereby, nor the consummation of the
transactions hereby contemplated conflict with, result in the breach of or
accelerate the performance required by, any agreement to which it is a party;
and

the execution and delivery of this Agreement has been duly authorized by all
necessary corporate action on its part and will not violate or result in the
breach of the laws of any jurisdiction applicable or pertaining thereto or of
its constating documents.

Universal Resources hereby represents and warrants to Victory Eagle that as at
the date hereof:

it holds a  100% Interest in the Property, which is registered in the name of
its principal and is in good standing;

Universal Resources has the exclusive right to enter into this Agreement and all
necessary authority to dispose of an interest in and to the Property in
accordance with the terms of this Agreement;

The Property is comprised of the mining concessions which are properly and
accurately described in Schedule "A" hereto;

to the best of its knowledge, no person, firm or corporation has any proprietary
or possessory interest in the Property or any right capable of becoming an
interest in the Property and, no person is entitled to any royalty or other
payment in the nature of rent or royalty on any minerals, ores, metals or
concentrates or any other such products removed from the Property;

there are no actual, pending or threatened actions, suits, claims or proceedings
regarding the Property or any basis therefor of which it is aware;

Page 5
___________________________________________________________

　

　

there are no liens, charges or encumbrances (recorded or unrecorded), and
Universal Resources has not been served with any notice and is not aware of any
defects or objections, materially affecting Universal Resources's rights in
respect of the Property;

to Universal Resources's knowledge, conditions on and relating to the Property
and operations conducted thereon are in compliance with all applicable laws,
regulations or orders including, without limitation, laws relating to
environmental matters, waste disposal and storage and reclamation;

Universal Resources has not been served with any outstanding orders or
directions relating to environmental matters requiring any work, repairs,
construction or capital expenditures with respect to the Property and the
conduct of the operations related thereto;

Universal Resources has not received notice of any act or omission of any party
which could result by notice or lapse of time in the breach, termination,
abandonment, forfeiture, relinquishment or other premature termination of the
Property; and

any consents or approvals required by Universal Resources with respect to the
grant of the Option hereunder will be obtained prior to such grant.

The representations and warranties hereinbefore set out are conditions on which
the parties have relied in entering into this Agreement and shall survive the
acquisition of any interest in the Property by Victory Eagle, for a period of
two years with respect to the representations and warranties in Sections 6.2(e)
to (j) and indefinitely with respect to the representations and warranties in
Sections. to (c) and 6.2(a) to (d), and each of the parties will indemnify and
save the other harmless from all loss, damage, costs, actions and suits arising
out of or in connection with any breach of any representation, warranty,
covenant, agreement or condition made by them and contained in this Agreement.

COVENANTS

During the term of the Option and before Universal Resources's Interest in the
Property has been transferred by Universal Resources to Victory Eagle or its
designated nominee pursuant to Section 2.4, Universal Resources hereby covenants
and agrees with Victory Eagle to:

not do or permit or suffer to be done any act or thing which would or might in
any way adversely affect the rights of Victory Eagle hereunder and, without
limitation, will not transfer, convey, assign, mortgage or grant an option in
respect of or grant a right to purchase or in any manner transfer or alienate
any or all of the title to or its Interest in the Property, except as expressly
provided under this Agreement;

make available to Victory Eagle and its representatives all records and files in
its possession relating to the Property and permit Victory Eagle and its
representatives at their own expense to take abstracts therefrom and make copies
thereof;

promptly provide Victory Eagle with any and all notices and correspondence
received by Universal Resources from government agencies in respect of the
Property;

Page 6
___________________________________________________________

　

　

do all things necessary to maintain its Interest in the Property;

immediately notify Victory Eagle of any claims, actions, demands or similar acts
of a civil, labour or juridical nature, filed against it respecting the
Property; and

obtain the written consent of Victory Eagle prior to entering into any lease of
the surface of the Property as to the terms of such proposed lease.

During the term of the Option and before Universal Resources's Interest in the
Property has been transferred by Universal Resources to Victory Eagle or its
designated nominee pursuant to Section 2.4, Victory Eagle hereby covenants and
agrees with Universal Resources to:

perform its obligations and conduct all operations in a workmanlike and
commercially reasonable manner, in accordance with sound mining, engineering and
processing methods and practices;

provide automobile liability insurance, having a limit consistent with local
practices as agreeable between the parties, and insuring against claims for
bodily injury, including death, and for property damage arising out of the use
of owned, leased and non-owned vehicles for the performance of any activities
under this Agreement;

provide health, accident, and unemployment insurance and worker's compensation
coverage for itself and its employees, agents and contractors hired to perform
the services in connection with the Property;

keep the Property free and clear from any liens or encumbrances relating to its
work on the Property;

provide Universal Resources with regular progress reports during periods of
active exploration and with an annual summary of the work performed and the
results obtained. The annual summary shall include copies of any drill records,
assays, maps, plans and all other relevant factual information and materials not
previously delivered;

do and file such assessment work or other reports required to maintain tenure to
the Property in good standing;

maintain accounts of its Expenditures on the Property in accordance with
international accounting standards generally accepted in the mining industry;

indemnify Universal Resources for any claims arising against Universal
Resources, its Affiliates and the directors, officers, employees and agents
thereof which may arise as a result of Victory Eagle's work and Expenditures on
the Property, such indemnification to expire two years from the date of the
transfer of Universal Resources's Interest to Victory Eagle or its designated
nominee;

Page 7
___________________________________________________________

　

　

use its commercial best efforts to incorporate the Subsidiary, and immediately
upon the incorporation of the Subsidiary provide notice to Universal Resources
of such incorporation, at which time all references herein to "Victory Eagle"
will be deemed to be references to the Subsidiary, with the exception of the
requirements to issue shares of Victory Eagle, which shall continue to be the
responsibility of Victory Eagle. In addition, the requirement to make the
payment contemplated by Section 3.1 shall be a joint liability of both Victory
Eagle and the Subsidiary.

RIGHTS AND DUTIES DURING OPTION PERIOD

During the term of this Agreement, Victory Eagle or its designated nominee
pursuant to Section 2.4:

Victory Eagle and its employees, agents and independent contractors shall have
the right to enter upon the Property and to do such prospecting, exploration,
development or other mining work thereon and thereunder as is permitted by this
agreement, including the removal of mineral samples for the purpose of, and in
the amounts appropriate for, testing such mineral samples, and Victory Eagle
shall have the right to bring upon and erect upon the Property such buildings,
plant machinery and equipment as Victory Eagle may deem necessary or desirable
to carry out such activities;

Victory Eagle in its sole discretion will make any decision concerning the
Expenditures; and

Victory Eagle shall have exclusive and quiet possession of the Property.

TERMINATION or forfeiture OF OPTION

Victory Eagle shall at any time have the right to elect by notice in writing to
Universal Resources not to make the payments provided for under Section 2.2,
thereby forfeiting its Option to acquire the Interest.

If Victory Eagle fails to make a payment on or before the dates specified in
Section 2.2 and the default continues for 14 days after receipt by Victory Eagle
of notice from Universal Resources of the default, the Option to acquire the
Interest will terminate on the 30th day after receipt of such notice by Victory
Eagle. If Victory Eagle cures any default in respect of a payment in accordance
with this section, Victory Eagle will be deemed to have duly made the payment in
respect of such default.

If either party terminates this Agreement in accordance with this Article 9,
Victory Eagle will:

leave the Property free and clear of all liens, charges and encumbrances arising
from its operations hereunder and in a safe and orderly condition and in good
standing;

Page 8
___________________________________________________________

　

　

deliver to Universal Resources within 60 days of its written request, all drill
cores, assay samples, pulps, rejects and copies of all maps, drill logs, assay
results and other factual technical data compiled by Victory Eagle with respect
to the Property;

have the right and, if so requested by Universal Resources, the obligation, to
remove from the Property within six months of the effective date of termination
all facilities erected, installed or brought upon the Property by or at the
instance of Victory Eagle;

comply with all laws, rules, orders and regulations in effect on the date of
termination with respect to reclamation and environmental rehabilitation in
relation to the work performed on the Property by Victory Eagle under this
Agreement; and

leave the property in good standing with respect to any annual minimum
assessment work required and payment of any applicable taxes then due on the
Property,

whereupon this Agreement will terminate and be of no further force or effect.

SHARING OF AND CONFIDENTIAL NATURE OF INFORMATION

Each party agrees that all information obtained hereunder shall be the exclusive
property of the parties and not publicly disclosed or used other than for the
activities contemplated hereunder except as required by law or by the rules and
regulations of any regulatory authority or stock exchange having jurisdiction,
or with the written consent of the other party, such consent not to be
unreasonably withheld. Where a party releases information based on a requirement
at law or under the rules and regulations of any regulatory authority or stock
exchange having jurisdiction it will deliver a copy concurrently to the other
party.

Consent to disclosure of information pursuant to Section 10.1 shall not be
unreasonably withheld where a party wishes to disclose any such information to a
third party for the purpose of arranging financing for its contributions
hereunder or for the purpose of selling its Interest, provided that such third
party gives its undertaking to the parties that any such information not
theretofore publicly disclosed shall be kept confidential and not disclosed to
others.

Except as provided for in Section 10.1, neither party will issue any press
release concerning the Property or this Agreement without first delivering a
copy of the proposed release to the other for comment and if such comment is not
forthcoming within two business days of such delivery, such press release may be
issued without the comment or consent of the other but a copy will be delivered
to such other party concurrently with its release by such party.

No party shall be liable to any other for the fraudulent or negligent disclosure
of information by any of its employees, servants or agents, provided that such
party has taken reasonable steps to ensure the preservation of the confidential
nature of such information.

Page 9
___________________________________________________________

　

　

RESTRICTIONS ON TRANSFER

The restrictions on transfer described in Sections　11.2 to 11.4 shall apply
during the term of the Option only, and, subject to Section　11.6, subsequent to
the term of the Option either party may sell, transfer, assign or otherwise
dispose of its right, title and interest in and to this Agreement and any of its
rights hereunder in its sole discretion.

Subject to Section 11.4, any party may sell, transfer, assign or otherwise
dispose of ("Assign", or an "Assignment") all or any portion of its right, title
and interest in and to this agreement to a third party ("New Party") only with
the consent of the other parties hereto, which consent may be withheld for any
reason.

Notwithstanding the foregoing, either party may, without the consent of the
other, Assign any or all of its Interest or its rights under this Agreement to
an Affiliate, provided that such Affiliate first complies with the provisions of
Section　11.4 and agrees with the other parties in writing to re-transfer such
Interest to the originally assigning party before ceasing to be an Affiliate of
such party.

Before the completion of any Assignment by a party of its Interest or rights
under this Agreement, to an Affiliate or otherwise, the New Party shall, at the
election of the parties not selling, enter into an agreement with the party not
selling on the same terms and conditions as set out in this Agreement.

Each party agrees that its failure to comply with the restrictions set out in
this Article would constitute an injury and damage to the other party impossible
to measure monetarily and, in the event of any such failure the other party
shall, in addition and without prejudice to any other rights and remedies at law
or in equity, be entitled to injunctive relief restraining or enjoining any sale
of any Interest or assignment of any rights under this Agreement save in
accordance with the provisions of this section, and any party intending to make
a sale or making a sale contrary to the provisions of this section hereby waives
any defence it might have in law to such injunctive relief.

Subsequent to the term of the Option and upon exercise of the Option by Victory
Eagle and the transfer by Universal Resources of its Interest to Victory Eagle,
Victory Eagle shall not transfer, assign or otherwise dispose of all or any
portion of its right, title and interest in and to this Agreement, its rights
hereunder or the Property to any third party without first causing the assignee
to deliver to Universal Resources an agreement between the assignee and
Universal Resources, in a form satisfactory to Universal Resources, acting
reasonably, under which such assignee acknowledges the NSR Royalty and covenants
to pay the NSR Royalty to Universal Resources on the same terms and conditions
as under this Agreement.

Page 10
___________________________________________________________

　

　

AMALGAMATION OR REORGANIZATION

The provisions of Article 11 shall not prevent a party from entering into an
amalgamation or corporate reorganization which will have the effect in law of
the amalgamated or surviving company possessing substantially all the property,
rights and interests and being subject to all the debts, liabilities and
obligations of each amalgamating or predecessor company.

NOTICE

Any notice, direction or other instrument required or permitted to be given
under this Agreement shall be in writing and may be given by the delivery of the
same or by sending the same by telecommunication, facsimile or other similar
form of communication, in each case addressed as follows:

if to Universal Resources at:

Universal Resources
Suite 1000-355 Burrard Street, Vancouver, BC, V6C2G8

Attention: President

if to Victory Eagle at:

Victory Eagle Minerals Corp.
1559 Rupert Street, North Vancouver, BC, V7J 1G3

Attention: Ludvik Rolin
Facsimile No.: 604.990.9605

Any notice, direction or other instrument will, if delivered, be deemed to have
been given and received on the day after it was delivered, and if sent by
telecommunication, facsimile or other similar form of communication, be deemed
to have been given or received on the day it was so sent, if sent during the
normal business hours of the recipient and otherwise on the first business day
following the day it was so sent.

Any party may at any time give to the others notice in writing of any change of
address of the party giving such notice and from and after the giving of such
notice the address or addresses therein specified will be deemed to be the
address of such party for the purposes of giving notice hereunder.

Page 11
___________________________________________________________

　

　

FURTHER ASSURANCES

The parties will execute such further and other documents and do such further
and other things as may be necessary or convenient to carry out and give effect
to the intent of this Agreement.

MANNER OF PAYMENT

All references to monies hereunder shall be in lawful currency of the United
States of America. All payments to be made to any party hereunder may be made by
cheque or draft mailed or delivered to such party at its address for notice
purposes as provided herein, or deposited for the account of such party at such
bank or banks as such party may designate from time to time by written notice.
Said bank or banks shall be deemed the agent of the designating party for the
purpose of receiving, collecting and receipting such payment.

TIME OF ESSENCE

Time shall be of the essence in the performance of this Agreement.

HEADINGS

The headings of the sections of this Agreement are for convenience only and do
not form a part of this Agreement nor are they intended to affect the
construction or meaning of anything herein contained or govern the rights and
liabilities of the parties.

ENUREMENT

This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

FORCE MAJEURE

Neither party will be liable for its failure to perform any of its obligations
under this Agreement due to a cause beyond its control including, but not
limited to adverse weather conditions, environmental protests or blockages, acts
of God, fire, flood, explosion, strikes, lockouts or other industrial
disturbances, laws, rules and regulations or orders of any duly constituted
governmental authority or non-availability of materials or transportation (each
an "Intervening Event").

Page 12
___________________________________________________________

　

　

A party relying on the provisions of Section 19.1 will promptly give written
notice to the other of the particulars of the Intervening Event and all time
limits imposed by this Agreement will be extended from the date of delivery of
such notice by a period equivalent to the period of delay resulting from an
Intervening Event described in Section　20.1. If an Intervening Event continues
for a period of more than one year, the parties hereto will enter into
negotiations to amend or terminate this Agreement, as appropriate.

A party relying on the provisions of Section 19.1 will take all reasonable steps
to eliminate any Intervening Event and, if possible, will perform its
obligations under this Agreement as far as practical, but nothing herein will
require such party to settle or adjust any labour dispute or to question or to
test the validity of any law, rule, regulation or order of any duly constituted
governmental authority or to complete its obligations under this Agreement if an
Intervening Event renders completion impossible. A party relying on the
provisions of Section 19.1 will give written notice to the other as soon as such
Intervening Event ceases to exist.

During an Intervening Event Universal Resources will use its commercially
reasonable efforts to maintain its Interest in the Property, and Victory Eagle
shall provide to Universal Resources any funds required to make any payments to
any governmental agencies or bodies with respect to the Property necessary in
order for Universal Resources to maintain its Interest.

DEFAULT

Notwithstanding anything in this Agreement to the contrary, if any party (a
"Defaulting Party") is in default of any requirement herein set forth the party
affected by such default shall give written notice to the Defaulting Party
specifying the default and the Defaulting party shall not lose any rights under
this Agreement, unless within 30 days after the giving of notice of default by
the affected party the Defaulting party has failed to take reasonable steps to
cure the default by the appropriate performance and if the Defaulting Party
fails within such period to take reasonable steps to cure any such default, the
affected party shall be entitled to seek any remedy it may have on account of
such default.

ENTIRE AGREEMENT



This Agreement constitutes the entire agreement between the parties and, except
as hereafter set out, replaces and supersedes all prior agreements, memoranda,
correspondence, communications, negotiations and representations, whether oral
or written, express or implied, statutory or otherwise between the parties with
respect to the subject matter herein.



GOVERNING LAW AND ARBITRATION

This Agreement shall be governed by and construed according to the laws of the
State of Nevada.

Page 13
___________________________________________________________

　

　

Any dispute arising under this Agreement will be determined by a panel of three
arbitrators, one of which will be appointed by Victory Eagle, one of which will
be appointed by Universal Resources and one of which will be appointed by
Victory Eagle and Universal Resources jointly, as follows:

either party may refer any such matter to arbitration by written notice to the
other and, within ten Business Days after receipt of such notice, the parties
will agree on the appointment of an arbitrator;

no person will be appointed as an arbitrator hereunder unless such person agrees
in writing to act;

upon appointment in accordance with section (a), the arbitrator will immediately
proceed to hear and determine the matter in question and unless otherwise
agreed, such hearing shall take place in Vancouver, British Columbia;

the determination by the arbitrator will be made within 45 days after his
appointment subject to any reasonable delay due to unforeseen circumstances and
the decision of the arbitrator will be in writing and signed by the arbitrator
and will be final and binding upon the parties who will abide by such decision;

if the parties cannot agree on a single arbitrator as provided in section (b),
or if the person appointed is unwilling or unable to act, either party will have
the right to request the Court to mediate in the appointment of a mutually
acceptable arbitrator; and

the arbitrators' fees shall be paid by both parties in equal parts during the
course of the arbitration, but upon final decision of the dispute, the panel of
arbitrators shall determine the responsibility for the payment of all
arbitration costs, and if the arbitrators do not make such a determination then
the unsuccessful party shall pay all arbitration costs, including the amounts
paid by the prevailing party.

Page 14
___________________________________________________________

　

　

EXECUTION

This Agreement may be executed by each of Victory Eagle and Universal Resources
in counterparts and by facsimile, each of which when so executed and delivered
shall be an original, but both such counterparts, whether executed and delivered
in the original or by facsimile, shall together constitute one and the same
instrument.

IN WITNESS WHEREOF the parties hereto have executed these presents as of the day
and year first above written.

　

UNIVERSAL RESOURCES LTD.

　

By:

　 　 　

Authorized Signatory

　

VICTORY EAGLE MINERALS CORP.

　

By:

　 　 　

Authorized Signatory

Page 15
___________________________________________________________

　

　

SCHEDULE "A"

UNIVERSAL PROPERTY

Cell(s) ID:

092I07J058B 092I07J058C 092I07J059A 092I07J059B

092I07J059C 092I07J059D 092I07J060A 092I07J060B

092I07J060C 092I07J060D 092I07J068B 092I07J068C

092I07J069A 092I07J069B 092I07J069C 092I07J069D

092I07J070A 092I07J070B 092I07J070C 092I07J070D

092I07J080A 092I07J080B 092I07K051D 092I07K061A

092I07K061D

Page 16
___________________________________________________________

　

　

SCHEDULE "B"

DEFINITION, CALCULATION AND PAYMENT OF NSR ROYALTY

The NSR Royalty is the percentage royalty provided in the body of the Agreement
to which this Schedule "B" is attached and calculated and paid by Victory Eagle
to Universal Resources in accordance with the following provisions:

Definitions

Unless otherwise set forth below, all capitalized terms used in this Schedule
shall have the meaning ascribed to them in the Agreement.

"Calendar Quarter" means each three-month period ending March 31st, June 30th,
September 30th and December 31st of each calendar year.

"Mineral Price Quotation" means the final sale price of gold as quoted on the
London Metals Exchange, as published in Metals Week or a similar publication.

"Net Smelter Returns" or "NSR" means:

where all or a portion of the ores or concentrates derived from the Property are
sold as ores or concentrates, the gross amount received from the purchaser
following sale thereof after deduction (i) if applicable under the sale
contract, of all smelter or refinery charges, penalties and other deductions;
(ii) of all costs of transporting and insuring the ores or concentrates from the
mine to the smelter, refinery or other place of final delivery; and (iii) of
sales, use, severance, excise, net proceeds of mine, and ad valorem taxes and
any tax on or measured by mineral production, but excluding income taxes of
Victory Eagle; and

where all or a portion of the said ores or concentrates derived from the
Property are treated in a smelter or refinery and a portion of the metals
recovered therefrom are delivered to, and sold by Victory Eagle, the gross
amount received from the purchaser following sale of the metals so delivered,
after deduction of (i) all smelter or refinery charges, penalties and other
deductions; (ii) all costs of transporting and insuring the ores or concentrates
from the mine to the smelter or refinery; (iii) if applicable under the smelter
or refining contract, all costs of transporting and insuring the metals from the
smelter or refinery to the place of final delivery by the purchaser; and (iv)
sales, use, severance, excise, net proceeds of mine, and ad valorem taxes and
any tax on or measured by mineral production, but excluding income taxes of
Victory Eagle,

and where any ores or concentrates are sold to, or treated in, a smelter or
refinery owned or controlled by Victory Eagle, the pricing for that sale or
treatment will be established by Victory Eagle on an arm's length basis so as to
be fairly competitive with pricing, net of transportation, insurance, treatment
charges and other related costs, then available on world markets for product of
like quantity and quality.

Page 17
___________________________________________________________

　

　

NSR Royalty

Upon the Commencement of Commercial Production, each Calendar Quarter Victory
Eagle shall be obligated to pay and Universal Resources shall be entitled to
receive the NSR Royalty as follows:

for gold produced from the Property:

(i) 1.5% of Net Smelter Returns if the average Mineral Price Quotation for gold
over the Calendar Quarter for which the NSR Royalty is being paid is less than
US$600 per ounce; or

(ii) 2% of Net Smelter Returns if the average Mineral Price Quotation for gold
over the Calendar Quarter for which the NSR Royalty is being paid is equal to or
greater than US$600 per ounce; and

for all other minerals produced from the Property, 1.75% of Net Smelter Returns.

Victory Eagle shall, within 60 days of the end of each Calendar Quarter, as and
when any Net Smelter Returns are available for distribution:

pay or cause to be paid to Universal Resources that percentage of the Net
Smelter Returns to which Universal Resources is entitled under the Agreement;

deliver to Universal Resources a statement indicating:

(i) the gross amounts received from the purchaser contemplated in the definition
of "Net Smelter Returns" in subsection 1.01 of this Schedule　"B";

(ii) the deductions therefrom in accordance with the definition of "Net Smelter
Returns" in subsection 1.01 of this Schedule "B";

(iii) the amount of Net Smelter Returns remaining; and

(iv) the amount of those Net Smelter Returns to which Universal Resources is
entitled;

supported by such reasonable information as to the tonnage and grade of ores or
concentrates shipped as will enable Universal Resources to verify the gross
amount payable by the smelter or other purchaser.

Page 18
___________________________________________________________

　

　

Adjustments and Verification

Payment of any Net Smelter Returns by Victory Eagle shall not prejudice the
right of Victory Eagle to adjust any statement supporting the payment; provided,
however, that all statements presented to Universal Resources by Victory Eagle
for any quarter shall conclusively be presumed to be true and correct upon the
expiration of 12 months following the end of the quarter to which the statement
relates, unless within that 12-month period Victory Eagle gives notice to
Universal Resources claiming an adjustment to the statement which will be
reflected in subsequent payment of Net Smelter Returns.

Victory Eagle shall not adjust any statement in favour of itself more than 12
months following the end of the quarter to which the statement relates.

Universal Resources shall, upon 30 days' notice in advance to Victory Eagle,
have the right to request that Victory Eagle have its independent external
auditors provide their audit certificate for the statement or adjusted
statement, as it may relate to the Agreement and the calculation of Net Smelter
Returns.

The cost of the audit certificate shall be solely for Universal Resources's
account unless the audit certificate discloses material error in the calculation
of Net Smelter Returns, in which case Victory Eagle shall reimburse Universal
Resources the cost of the audit certificate. Without limiting the generality of
the foregoing, a discrepancy of one percent in the calculation of Net Smelter
Returns shall be deemed to be material.

Victory Eagle to Determine Operations

Victory Eagle will have complete discretion concerning the nature, timing and
extent of all exploration, development mining and other operations conducted on
or for the benefit of the Property and may suspend operations and production on
the Property at any time it considers prudent or appropriate to do so. Victory
Eagle will owe Universal Resources no duty to explore, develop or mine the
Property, or to do so at any rate or in any manner other than that which Victory
Eagle may determine in its sole and unfettered discretion. Victory Eagle may,
but will not be obligated to treat, mill, heap leach, sort, concentrate, refine,
smelt or otherwise process, beneficiate or upgrade the ores, concentrates, and
other products at sites located on or off the Property, prior to sale, transfer,
or conveyance to a purchaser, user, or consumer. Victory Eagle will not be
liable for mineral values lost in processing under sound practices and
procedures, and no royalty will be due on any such lost mineral values.

Commingling

Ores, concentrates and derivatives mined or retrieved from the Property may be
commingled with ores, concentrates or derivatives mined or retrieved from other
properties. All determinations required for calculation of Net Smelter Returns,
including without limitation the amount of the metals contained in or recovered
from ores, solutions, concentrates or derivatives mined or retrieved from the
Property, the amount of the metals contained in or recovered from commingled
ores, solutions, concentrates or derivatives shall be made in accordance with
prudent engineering, metallurgical and cost accounting practices.

Page 19
___________________________________________________________

　

　

Trading Activities

Victory Eagle may, but need not, engage in forward sales, futures trading or
commodity options trading, and other price hedging, price protection, and
speculative arrangements ("Trading Activities") which may involve the possible
delivery of base or precious metals produced from the Property. The parties
acknowledge and agree that Universal Resources shall not be entitled to
participate in the proceeds or be obligated to share in any losses generated by
the Trading Activities.

Page 20
___________________________________________________________